Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Felicia Singletary appeals the district court’s order dismissing her complaint against the North Carolina State Board of Dental Examiners. We have reviewed the record and find no reversible error. See P.R. Aqueduct & Sewer Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 146, 113 S.Ct. 684, 121 L.Ed.2d 605 (1993). Accordingly, we affirm for the reasons stated by the district court. Singletary v. N.C. State Bd. of Dental Exam’rs, No. 5:15-cv-00476-D (E.D.N.C. Feb. 8, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED